Title: To Benjamin Franklin from the Comte de Vergennes, 27 August 1784
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


				
					A Versailles le 27: Août 1784.
				
				Vous m’avez fait remettre, Monsieur, un Extrait des Instructions que le Congres vous a addressées le 11e. Mai dernier; Elles portent qu’en aucun Cas les Etats Unis ne traiteront aucune Nation, relativement au Commerce plus avantageusement que la Nation Françoise; cette Disposition est d’autant plus sage,

qu’elle previent les Mésentendus qui auroient pu resulter des Termes équivoques dans lesquels est conçu l’Article IIe. du Traité d’Amitié et de Commerce signé le 6 Fevrier 1778. Mais pour que la Resolution du Congrès a cet Egard soit bien constatée, il conviendroit, Monsieur, que vous me la transmissiez par le Moyen d’une Déclaration, ou aumoins par celui d’une Notte ministérielle que vous signeriez. Je ne doute pas, Monsieur, que vous n’adoptiez sans difficulté l’une de ces deux Formes. J’ai l’Honneur d’être, &c:
				
					(signé) De Vergennes.
				
			